Ingraham, J. (dissenting):
I do not concur in the affirmance of this order. The appointment of the relator as a topographical draughtsman in the office of the commissioner of street improvements, in July, 1897, did not vest him with any particular office. He became an employee of the department and continued as such until he was transferred on January 1, 1898, to the department of sewers under the new charter of the city of New York (Laws of 1897, dhap. 378) ; and since that date he has continued as an employee in the department of sewers. When the Civil Service Act of 1899 was passed (Laws of 1899, chap. 370) the relator was thus employed as a topographical draughtsman in the department of sewers, receiving as his compensation $1,320 per year. By section 10 of the Civil Service Act, the mayor of each city in the State was required to appoint suitable persons to prescribe, amend and enforce rules for the classification of the officers, places and employments in the classified service of such city; and in pursuance of this provision the civil service commissioners appointed for the city of New York made rules for such classification.
By rule 37 it was provided that “ an increase in salary or other compensation of any person holding an office or position within the scope of these rules beyond the limit fixed for the grade in which such office or position is classified, shall be deemed a promotion ; ” and it was then provided as a rule for the classification of those holding positions in the service, that the positions they were to hold under this classification were yegulated by the amount of compensation that they received; and thus architectural, civil or mechanical engineering positions, which were included within group three, were classified as follows: In the first grade were placed those whose position was that of axman ; and in that grade were placed those holding positions of this character who received an annual compen*548sation of $900 or less. In the second grade were the chainman or rodman; and in this grade were placed those holding positions'within this group who received an annual compensation of more than $900, but not more than $1,200. In the third grade were those designated as levelers ; and in that grade were placed those holding positions included in group . 3 who received an annual compensation of more than $1,200, but not more than $1,320. ' And in the fourth grade were those designated as transitmen or computers or draughtsmen ; and in that grade wére placed those holding positions included in group 3 who received an annual compensation of more than $1,320, but not more than $1,800. •
It seems to me that this- rule was valid, and that the commissioners having classified those persons holding architectural, civil or. mechanical engineering positions, that- classification was binding upon all of the city officials. In none of these grades is placed the position of topographical draughtsman ; and whatever position this relator had by virtue of his original appointment as topographical draughtsman, after this classification took place he was Classified in the third grade as a leveler, with an annual compensation of $1,320 per year. There was nothing in these papers to show that the duties performed by topographical draughtsmen are different from those of a leveler, but whatever the position or employment was called to which the relator was appointed when the positions were classified by the civil service commissioners, he occupied under that classification the position of leveler, and was entitled to receive the compensation allowed to persons holding positions within that grade. The commissioners who were authorized to make this classification have never classified the. relator in any other class than that designated by them as levelers, and the relator necessarily falls within the third grade. He certainly is not within the fourth grade, as when the clasification was made he did not receive a salary of more than' $1,320 a year; and it was only those occupying a position in the group who received an annual compensation of more than $1,320 who were included in the fourth grade. The relator, therefore,, it seems to me, is either classified in group 3 or is not classified at all. In either case, the increase of his salary was a promotion within section 15 of chapter 370 of the Laws of 1899, which provides : “ For the purposes of this section, an increase in the salary or *549other compensation of any person holding an office or position within the scope of the rules in force hereunder beyond the limit fixed for the grade in which such office or position is classified, shall be deemed a promotion,” and promotions shall be based upon merit and competition and upon the superior qualifications of the person promoted as shown by his previous service, due weight being given to seniority.
1 think, therefore, the commissioners were justified in refusing to certify the salary of the relator at the increased rate, and that the order appealed from should be reversed.
Yah Brunt, P. J., concurred.
Order affirmed, with fifty dollars costs and disbursements.